FILED
                            NOT FOR PUBLICATION
                                                                           AUG 19 2019
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ZHAOYANG CHEN,                                   No.   15-73269

              Petitioner,                        Agency No. A087-829-269

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 15, 2019**
                               Pasadena, California

Before: CALLAHAN and CHRISTEN, Circuit Judges, and WU,*** District Judge.

      Petitioner Zhaoyang Chen seeks review of a Board of Immigration Appeals

(BIA) decision denying Ms. Chen’s applications for asylum, withholding of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable George H. Wu, United States District Judge for the
Central District of California, sitting by designation.
removal, and relief under the Convention Against Torture (CAT). We have

jurisdiction pursuant to 8 U.S.C. § 1252(a), and we deny the petition. Because the

parties are familiar with the facts, we recite only those facts necessary to decide the

petition.

       “Where the BIA issues its own decision but relies in part on the immigration

judge’s reasoning, we review both decisions.” Singh v. Holder, 753 F.3d 826, 830

(9th Cir. 2014) (quoting Flores-Lopez v. Holder, 685 F.3d 857, 861 (9th Cir.

2012)). We review factual findings, including adverse credibility determinations,

for substantial evidence. Lianhua Jiang v. Holder, 754 F.3d 733, 738 (9th Cir.

2014).

       Under the REAL ID Act of 2005, adverse credibility determinations are

based on “the totality of the circumstances, and all relevant factors,” including “the

demeanor, candor, or responsiveness of the applicant,” or “the consistency” of the

applicant’s statements. Shrestha v. Holder, 590 F.3d 1034, 1039–40 (9th Cir.

2010) (quoting 8 U.S.C. § 1158(b)(1)(B)(iii)). “[T]he REAL ID Act requires a

healthy measure of deference to agency credibility determinations” because

immigration judges (IJs) “are in the best position to assess demeanor and other

credibility cues that we cannot readily access on review,” id. at 1041, so long as




                                           2
the IJ provides “a specific cogent reason for the adverse credibility finding.” Id. at

1042 (quoting Gui v. INS, 280 F.3d 1217, 1225 (9th Cir. 2002)).

      The adverse credibility determination against Ms. Chen is supported by

substantial evidence. The IJ detailed several specific reasons supporting an

adverse credibility determination, including “discrepancies between [Ms. Chen’s]

documents and herself,” “her demeanor and the way she testified,” conflicts

between her testimony to the asylum officer and to the IJ, and “the lack of

plausible or persuasive explanations” for the inconsistencies or failure to obtain

certain documents. The IJ described several inconsistencies in both Ms. Chen’s

documentation and testimony, including her testimony about two “diversely

different birth control methods” before the asylum officer and the IJ, her changing

testimony about her mother being sterilized, and her “generally . . . vague”

testimony. Ms. Chen was unable to explain to the IJ why she apparently could not

recall her mother’s alleged sterilization, about which she had previously given

details to the asylum officer, including the date, the reasons for the sterilization,

and how it had impacted her. Further, the IJ determined that Ms. Chen’s

explanations were “simply unpersuasive and in fact implausible,” including that

she had lost all of her original documents except her passport, yet made no

attempts to replace them, that she did not remember any of her testimony to the


                                            3
asylum officer, and that she had been unprepared for her asylum interview, when

she was represented by counsel and had two interpreters.

       We are likewise unpersuaded by Petitioner’s argument that the BIA

misapplied Ren v. Holder, 648 F.3d 1079, 1090 (9th Cir. 2011). Ren applies when

an IJ finds an applicant credible but determines that the applicant’s testimony alone

is insufficient to meet the burden of proof. Id. at 1091. In those circumstances,

Ren requires that the IJ give the applicant notice of what corroborating evidence is

necessary and an opportunity to produce the evidence or explain why it is not

reasonably available. Id. at 1093. Ren has no application when, as here, the IJ

determines that, despite some corroborating evidence, the Petitioner lacks

credibility.

       In light of the agency’s adverse credibility determination, Petitioner failed to

meet her burden of establishing eligibility for asylum, withholding of removal, or

protection under the CAT. See Shrestha, 590 F.3d at 1048–49.

       PETITION DENIED.




                                           4